                                           Case 3:18-cv-03748-JCS Document 386 Filed 05/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8       TATYANA EVGENIEVNA                               Case No. 18-cv-03748-JCS
                                           DREVALEVA,
                                   9                                                        ORDER RESOLVING VARIOUS
                                                        Plaintiff,                          MOTIONS AND SETTING DEADLINE
                                  10                                                        FOR DEFENDANTS’ ANSWER
                                                 v.
                                  11
                                           U.S. DEPARTMENT OF VETERANS
                                  12       AFFAIRS, et al.,                                 Re: Dkt. Nos. 371, 373, 374, 376 379, 384
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15          Defendants shall file their answer to Plaintiff’s operative complaint (dkt. 1) no later than
                                  16   June 4, 2021.1 Because Plaintiff did not use numbered paragraphs as required by Rule 10(b) of the
                                  17   Federal Rules of Civil Procedure, Defendants may answer the factual allegations of the complaint
                                  18   by citing pages and lines of the complaint.
                                  19          The Court resolves a number of pending motions in this case as follows:2
                                  20          Plaintiff’s motion to appoint a master (dkt. 371) is DENIED.
                                  21          Plaintiff’s “Administrative Motion for an Order that Allows [her] to Serve Discovery
                                  22   Papers on Assistant U.S. Attorney instead of Serving on a Party,” and to “allow [her] to personally
                                  23
                                       1
                                  24     The Federal Rules of Civil Procedure allow the United States and federal agencies or officers
                                       sixty days to answer a complaint. Fed. R. Civ. P. 12(a)(3). The Ninth Circuit issued its mandate
                                  25   for its decision reversing dismissal in this case and reinstating Plaintiff’s complaint on March 11,
                                       2021. See dkt. 315. This Court stayed Defendants’ deadline to answer on April 5, 2021 pending
                                  26   discussions as to whether Plaintiff would file an amended complaint. See dkt. 345. Twenty-five
                                       days later, on April 30, 2021, the Court ordered Defendants to respond to the complaint. See dkt.
                                  27   372. The deadline set here allows Defendants sixty days from the date of the Ninth Circuit’s
                                       mandate, not counting the twenty-five days during which their obligation to answer was stayed.
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                          Case 3:18-cv-03748-JCS Document 386 Filed 05/12/21 Page 2 of 3




                                   1   mail [her] Discovery papers to the U.S. Attorney’s Office without using help of a Process Server”

                                   2   (dkt. 373), is MOOT. Rule 5(b)(1) of the Federal Rules of Civil Procedure provides that, “[i]f a

                                   3   party is represented by an attorney, service under [Rule 5] must be made on the attorney unless the

                                   4   court orders service on the party.” Fed. R. Civ. P. 5(b)(1). Rule 5 also provides for service by

                                   5   mail, without requiring a process server. See Fed. R. Civ. P. 5(b)(2)(C). Accordingly, to the

                                   6   extent Drevaleva is concerned about service on parties, as she states in her motion, Rule 5 allows

                                   7   her to proceed as she has proposed without any action by the Court. The Court notes, however,

                                   8   that Rule 5 applies only to parties to the case—i.e., Plaintiff and Defendants—and only in the

                                   9   absence of a more specific rule requiring a particular method of service. Plaintiff must follow any

                                  10   applicable procedures for serving anyone who is not a party to the case. See, e.g., Fed. R. Civ. P.

                                  11   45(b).

                                  12            Plaintiff’s motion for permission to file a separate statement of undisputed facts (dkt. 374)
Northern District of California
 United States District Court




                                  13   is DENIED. Plaintiff also indicates in this motion that she intends to file a motion for summary

                                  14   judgment without conducting discovery. The Court has previously issued notice (dkt. 375)

                                  15   explaining the basic procedure for such a motion. Each side in this case may file only one motion

                                  16   for summary judgment. The Court previously set a schedule for Defendants’ motion for summary

                                  17   judgment. See dkt. 378. Plaintiff’s motion to expedite that schedule and immediately award her

                                  18   injunctive relief (dkt. 379) is DENIED. Plaintiff may file her motion for summary judgment no

                                  19   later than the same deadline as Defendants’ motion (August 13, 2021), or she may file her motion

                                  20   sooner if she prefers. The Court notes that parties are typically entitled to discovery to oppose a

                                  21   motion for summary judgment, and a party opposing summary judgment may seek additional time

                                  22   to conduct discovery. See Fed. R. Civ. P. 56(d).

                                  23            Plaintiff’s motion for reconsideration (dkt. 376) is DENIED.

                                  24            Plaintiff’s latest request to appoint counsel (dkt. 384) is DENIED. The authority she cites

                                  25   pertains to an award of attorneys’ fees only after a plaintiff has prevailed on their claim. Contrary

                                  26   to Plaintiff’s assertions, the Ninth Circuit did not find that Defendants discriminated against her; it

                                  27   held only that the allegations of her complaint were sufficient to proceed. Plaintiff must now

                                  28   prove her claim with evidence at summary judgment or trial, and Defendants are entitled to
                                                                                          2
                                          Case 3:18-cv-03748-JCS Document 386 Filed 05/12/21 Page 3 of 3




                                   1   conduct discovery and present evidence in their defense.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 12, 2021

                                   4                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   5                                                  Chief Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
